Citation Nr: 0841820	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-27 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The veteran had active duty military service from February 
1979 to February 1982.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in St. Paul, Minnesota.  
The veteran had a hearing before a Decision Review Officer 
(DRO) in May 2005.  A transcript of that hearing is contained 
in the record.  


FINDING OF FACT

Depression was not manifested during the veteran's active 
duty; any current depression is a result of willful drug use.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A §§ 1101, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that an April 2004 letter expressly informed 
the veteran that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim decided herein.  

After careful review of the claims folder, the Board finds 
that a letter dated April 2004 partially satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the April 2004 letter advised the 
veteran what information and evidence was needed to 
substantiate the claim decided herein.  This letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

The April 2004 letter was sent to the veteran prior to the 
August 2004 rating decision.  The VCAA notice with respect to 
the elements addressed in this letter was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although notice in accordance with Dingess was not 
provided to the veteran, the Board finds that it may continue 
with its decision of his claim on appeal because it has 
concluded that a preponderance of the competent evidence is 
against the veteran's claim.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned have therefore been rendered moot, and the absence 
of notice on these two elements of a service connection claim 
does not affect the essential fairness of the adjudication.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant). 

The Board further finds that VA has fulfilled its duty to 
assist the veteran in making reasonable efforts to identify 
and obtain relevant records in support of the veteran's 
claims and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In 
this regard, the veteran's service treatment records are 
associated with the claims folder, as are all relevant VA and 
non-VA treatment records.  Although the veteran was treated 
at the VA Medical Center in St. Cloud, MN in 1993 for drug 
use and corresponding records are not part of the claims 
file, the veteran stated at his May 2005 hearing that 
depression was not diagnosed or discussed at that time.  
Similarly, the Board does not believe obtaining the veteran's 
personnel records in an attempt to explain his in-service 
behavioral changes would further substantiate his claim.  
Even accepting statements regarding the claimed behavioral 
changes such as the veteran's demotion as fact, the Board 
would still find the veteran's depression is a result of drug 
use.  These records are therefore unnecessary as they would 
not help to substantiate the veteran's claim.  The veteran 
has not identified any additional relevant, outstanding 
records that need to be obtained before deciding his claim.  
The veteran was provided a VA examination in April 2005.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

The veteran's service treatment records indicate one occasion 
of treatment related to mental health.  The veteran was in a 
truck accident while on duty in 1980.  According to the 
medical examiner, this caused the veteran "anxiety and 
fright." However, the examiner noted this was a situational 
reaction.  There is no evidence in the record suggesting the 
veteran was diagnosed or treated for any chronic mental 
health problems as a result of the accident.  There is also 
no competent evidence of depression or recurrent treatment 
for psychological disorders during the veteran's active duty 
or for many years thereafter.  On the contrary, the veteran 
stated at his May 2005 hearing that he did not pursue 
treatment for depression until many years after his active 
duty service.  The Board considers such a lengthy period of 
time wherein the veteran did not complain of the maladies at 
issue to be detrimental to the veteran's claim of in-service 
depression.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).  Therefore, the 
evidence preponderates against a finding that the veteran 
suffered from depression while on active duty service.

Still, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  To establish 
service connection in this manner, the evidence must show 
that the veteran suffers from a current disability related to 
an in-service event(s).

In this case, there is competent evidence to suggest the 
veteran now suffers from chronic depression.  While none of 
the medical records describe the veteran's depression as 
chronic, there is at least one medical exam which describes 
the veteran's depression as "recurrent."  There is also 
evidence indicating the veteran has been prescribed anti-
depressants.  Finally, the Board notes that while no examiner 
has described the veteran's depression as chronic, multiple 
examiners have made depression-related diagnoses over a 
number of years.  Granting all reasonable doubt in favor of 
the veteran, the Board finds he has a current disability. 38 
C.F.R. § 3.102 (2008).

Once a current disability is established, the Board looks for 
an in-service event(s) to which the disability may be 
related.  In this case, the Board has identified three in-
service events which may be related to the veteran's 
depression: a motorcycle accident, a truck accident, and drug 
use.

A. Motorcycle Accident

The first event to which the veteran's depression may relate 
is a motorcycle accident he suffered during active duty 
service in 1980.  The veteran was examined by VA in April 
2005 to determine whether his depression resulted from this 
accident.  There, the VA examiner opined that it was less 
likely than not that the veteran's depressive condition was 
due to effects from the motorcycle accident.  The examiner 
wrote that the veteran himself attributes little or no 
emotional instability to the accident.  Finally, although it 
occurred less than a month after the VA exam, the veteran did 
not mention the motorcycle accident as a possible source of 
his depression at his May 2005 DRO hearing.  The combined 
weight of this evidence preponderates against a finding that 
the veteran's depression is due to his motorcycle accident.

B. Truck Accident

At his May 2005 hearing, the veteran stated he is depressed 
as a result of a truck accident he suffered while on active 
duty in 1980.  The veteran explained that he was driving the 
truck as part of his job when he collided with a row of five 
vacant vehicles.  The veteran was slightly injured and 
required an overnight stay in the hospital.  No one else was 
injured in the accident.  As previously discussed, the 
medical examiner noted that the veteran suffered "anxiety 
and fright" as a result of the accident, but also noted that 
this was a situational reaction.  There is no evidence 
suggesting the veteran was diagnosed or treated for mental 
issues as a result of the accident.  There is also no 
competent medical evidence of depression or recurrent 
treatment for psychological disorders during the veteran's 
active duty or for many years thereafter.  Finally, although 
he reviewed the claims file, the April 2004 VA examiner did 
not mention the truck accident as a possible source of the 
veteran's depression.  Rather, he stated that without cocaine 
abuse the veteran's depressive symptoms would likely be mild.  
Further, the veteran himself told the VA examiner in April 
2004 that his depression was a result of cocaine use.  This 
evidence, along with the veteran's 1999 statement that his 
depression is a result of his drug addiction, preponderates 
against a finding that his in-service truck accident is 
related to his current depression.  

C. Drug Use

The veteran admits using cocaine since he was on active duty 
service in 1980.  He has been in and out of treatment 
programs for drug abuse since at least 1993.  In October 
1999, a VA psychiatrist wrote that the veteran's depression 
is probably due to cocaine use.  One month earlier in 
September 1999, and in April 2004, the veteran himself stated 
that his depression was due to drug addiction.  At his May 
2005 hearing, the veteran stated that if he had never tried 
cocaine, he would not be sitting at the hearing.  This 
evidence demonstrates that the veteran's depression stems 
from drug use.  However, the veteran has not presented any 
competent evidence establishing a link between his current 
depression and his in-service drug use.  While the veteran 
himself contends that his depression stems from using drugs 
in service, as a layperson, he is not competent to draw that 
conclusion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (stating that a layperson is not competent to assert a 
medical opinion or make a diagnosis).  Since there is no 
competent evidence indicating the veteran's depression 
relates to his in-service drug use, a preponderance of the 
evidence is against a finding of service connection based on 
drug use.

D. Depression as a Result of In-service Drug Use

Even if the veteran submitted competent evidence linking his 
current depression to in-service drug use, the veteran's 
claim would be barred by law.  Under 38 C.F.R. § 3.301 
(2008), service connection may not be granted when disability 
is a result of the veteran's willful misconduct.  Willful 
misconduct includes the "progressive and frequent use of 
drugs to the point of addiction."  The veteran stated in his 
hearing that he has used cocaine since 1980.  He stated that 
he enjoyed using cocaine the first time he tried it and that 
he now considers himself dependent on it.  This evidence 
tends to show progressive and frequent drug use during 
service and over the course of more than 25 years, which 
qualifies as willful misconduct under the regulation.  When 
evidence demonstrates disability as a result of willful 
misconduct as defined in § 3.301, as is the case here, the 
veteran's claim is barred by law and service connection may 
not be granted.  See Sabonis v. Brown, 6 Vet. App. 426, 429-
30 (1994) (stating that when then law, and not the evidence 
of record, is dispositive in a case, the claim must be denied 
for lack of legal entitlement).    

In response, the veteran has asserted that his drug use in 
service was not willful.  At his hearing in May 2005, the 
veteran described the circumstances of his first time using 
cocaine and asserted that superior officers coerced him into 
trying it.  The veteran stated that during a routine search 
of the barracks, a non-commissioned officer (NCO) gave him a 
baggie of cocaine to put in his pocket.  The cocaine was not 
confiscated during the search, and the veteran kept it until 
he went to his apartment, where the NCO and another sergeant 
were present.  The veteran stated that they immediately asked 
him for the cocaine and used it in front of him.  After doing 
so, they told him he was next.  The veteran declined twice 
but was told he had no choice, that he either do it or think 
about what was going to happen to him.  The veteran tried the 
cocaine and admitted at his May 2005 hearing that he enjoyed 
it. 

While the veteran's statements indicate some evidence of 
coercion, the Board believes for a variety of reasons that 
the veteran's actions nevertheless constitute willful 
misconduct.  First, after pocketing the cocaine, the veteran 
stated that he went to a one-on-one meeting with a lieutenant 
from his platoon.  The veteran was out of the presence of the 
NCO who gave him the cocaine, but did not inform the 
lieutenant of the situation.  Second, the veteran kept the 
cocaine while he drove to the apartment he shared with the 
NCO who gave him the drugs.  The veteran's hearing statements 
suggest the veteran knew the NCO would be there.  Third, 
while the veteran may have been verbally threatened about 
trying the cocaine, the threats were not specific and the 
veteran has offered no indication he was in physical danger.  
Finally, even if the veteran was coerced into using the 
cocaine the one time, there is no evidence in the record that 
the veteran was coerced any of the subsequent times he used 
it.  In weighing this evidence against the veteran's 
assertion that he was coerced into using cocaine on one 
occasion, the Board finds that a preponderance of the 
evidence is against a finding of unwillful drug use.  

In sum, the evidence of record demonstrates that the 
veteran's depression is a direct result of his willful use of 
drugs.  Under 38 C.F.R. § 3.301, even if the veteran were to 
relate his current depression to drug use occurring in-
service, service connection could not be granted because the 
Board finds the veteran's drug use constituted willful 
misconduct.  Since the remaining evidence preponderates 
against a finding that the veteran's depression is otherwise 
related to service, his claim for service connection for 
depression is denied.  	

 
ORDER

Entitlement to service connection for depression is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


